Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 10/28/2019 in which claims 1-21 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

         Claims 1-6, 8-14, 16-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dinan (US 2016/0295575), (hereinafter, Dinan) in view of Wu et al., (US 2017/0078830), (hereinafter, Wu).

Regarding claims 1, 9 and 17, Dinan discloses a message transmission method/apparatus/ non-transitory computer readable medium, wherein the method comprises:
receiving control signaling from a base station, wherein the control signaling comprises information about a plurality of time domain resources used to transmit a message (= UE may be configured to transmit SRS on antenna ports of a serving cell, see [0185, 0110 and 0095]); and
transmitting the message in the plurality of time domain resources (= UE may transmit its capability to the eNB using RRC message, see [0155 and0095]).
Dinan explicitly fails to disclose the claimed limitations of:
 “determining, based on the control signaling, the plurality of time domain resources used to transmit the message, wherein the plurality of time domain resources are a plurality of symbols, the plurality of symbols are from a plurality of slots, and the plurality of slots are inconsecutive or consecutive”.
However, Wu, which is an analogous art, equivalently discloses the claimed limitations of:
 (= PRB is defined as N consecutive symbols in time domain, see [0032]; and UE receives a resource block assignment and determines the resource blocks allocated, see [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wu with Dinan for the benefit of achieving a communication system that includes enhancement for new resource block definition/configuration thereby improving the efficiency of the system. 

Regarding claims 2, 10 and 18, as mentioned in claim 1, 9 and 17, Dinan explicitly fails to disclose the method/apparatus/ non-transitory computer readable medium wherein each of the plurality of slots comprises N symbols that are parts of the plurality of time domain resources the N symbols are consecutive, and N is an integer. 
	However, Wu, which is an analogous art, equivalently disclose the method/apparatus/ non-transitory computer readable medium wherein each of the plurality of slots comprises N symbols that are parts of the plurality of time domain resources the N symbols are consecutive, and N is an integer (see, [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wu with Dinan for the benefit of achieving a communication system that includes enhancement 

Regarding claims 3, 11 and 19, as mentioned in claim 2, 10 and 18, Dinan explicitly fails to disclose the method/apparatus/ non-transitory computer readable medium wherein the N symbols in each slot occupy a same absolute location in the respective slot.
	However, Wu, which is an analogous art, equivalently disclose the method/apparatus/ non-transitory computer readable medium wherein the N symbols in each slot occupy a same absolute location in the respective slot (see, [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wu with Dinan for the benefit of achieving a communication system that includes enhancement for new resource block definition/configuration thereby improving the efficiency of the system. 

Regarding claims 4 and 12, as mentioned in claims 1 and 9, Dinan further discloses the method/apparatus wherein the message is signaling or data (see [0047, 0026 and 0062]).  

Regarding claims 5 and 13, as mentioned in claims 1 and 9, Dinan explicitly fails to disclose the method wherein quantities of symbols in the plurality of slots are the same.
Wu, which is an analogous art, equivalently disclose the method/apparatus wherein quantities of symbols in the plurality of slots are the same (see [0032 and 0041]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wu with Dinan for the benefit of achieving a communication system that includes enhancement for new resource block definition/configuration thereby improving the efficiency of the system. 

Regarding claims 6 and 14, as mentioned in claims 1 and 9, Dinan explicitly fails to disclose the method/apparatus wherein the transmitting the message in the plurality of time domain resources comprises: if the message belongs to one transport block, transmitting the transport block in the plurality of time domain resources; or   Application No. : 16/665,772 Filed: October 28, 2019 Page: 3of6 if the message belongs to M transport blocks, transmitting each transport block in one time domain resource, wherein M is a quantity of the plurality of time domain resources, and M>1.
	However, Wu, which is an analogous art, equivalently disclose the method/apparatus wherein the transmitting the message in the plurality of time domain resources comprises: if the message belongs to one transport block, transmitting the transport block in the plurality of time domain resources; or   Application No. : 16/665,772 Filed: October 28, 2019 Page: 3of6 if the message belongs to M transport blocks, transmitting each transport block in one time domain resource, wherein M is a quantity of the plurality of time domain resources, and M>1 (see [0031 and 0068]).  


Regarding claims 8, 16 and 21, as mentioned in claims 1, 9 and 17, Dinan further discloses that the method/apparatus/ non-transitory computer readable medium further comprising: reporting, to the base station, a capability of transmitting a message in a plurality of time domain resources (see [0146 and 0155]).  

  5.        Claims 7, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dinan and Wu in view of Fang et al., (US 2015/0358996), (hereinafter, Fang). 

Regarding claims 7, 15 and 20, as mentioned in claims 1, 9 and 1, the combination of Dinan and Wu explicitly fails to disclose the method/apparatus/ non-transitory computer readable medium wherein the transmitting the message in the plurality of time domain resources comprises: transmitting the message in each time domain resource, wherein the message is repeatedly transmitted for M times, and M is a quantity of the plurality of time domain resources.
	However, Fang, which is an analogous art, equivalently disclose the method/apparatus/ non-transitory computer readable medium wherein the transmitting the message in the plurality of time domain resources comprises: transmitting the the plurality of time domain resources (see [0011 and 0022]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fang with Dinan and Wu for the benefit of achieving a communication system that includes improvement of coverage performance of terminal apparatus without increasing extra delay thereby enabling correct reception of system information block and ensuring continuous communication between network entities. 


                                                 CONCLUSION 
6.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.
       

 7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.